Citation Nr: 0613618	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  95-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1963 to April 1965 and from November 
1990 to June 1991.  He had service in Southwest Asia during 
the Persian Gulf War.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The Board remanded the issue of entitlement to service 
connection for left leg disability in December 2003 for 
further development.  It has returned for appellate action.  
At the same time, the Board remanded the issue of service 
connection for a low back disorder.  Subsequent to the 
Board's December 2003 remand, the RO granted service 
connection for a low back disorder.  The veteran's claim for 
service connection for a low back disorder, having been 
granted in full, is no longer on appeal.

The veteran submitted additional evidence, received in 
December 2006.  The Board notes that these medical records 
are not relevant to this issue on appeal for service 
connection of a left leg disability.  Nevertheless, the 
veteran issued a waiver of RO consideration of this evidence.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The preponderance of the competent medical evidence 
establishes that the veteran does not currently suffer from a 
left leg disability that is medically related to service.  

CONCLUSION OF LAW

The criteria for service connection for left leg disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005). To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a left leg disability has been accomplished.

The veteran's claim was filed in 1991, many years before the 
VCAA went into effect in November 2000.  In a December 2002 
supplemental statement of the case, an August 2004, a March 
2005, and an October 2005 supplemental statement of the case, 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, and the bases for the 
denial of the claim; the SOC addressed the evidence that had 
been considered in connection with the appeal, up to that 
point.  After each, they were afforded ample opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim on appeal, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the notice described above 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  The RO explained what was necessary to 
prove the veteran's claim for service connection.  The RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies; requested the veteran to 
identify and provide the necessary releases for any medical 
providers from whom he wanted the RO to obtain and consider 
evidence; and invited the veteran to submit any additional 
evidence in support of his claim.  The notice letter also 
specified that the veteran was responsible for submitting 
evidence to support his claim; that the RO would obtain any 
private medical records for which sufficient information and 
authorization was furnished; and that the RO would also 
obtain any pertinent VA records if the veteran identified the 
date(s) and place(s) of treatment.   

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent private medical 
treatment records and lay statements that he had in his 
possession.  As such, and given the RO's instructions to him, 
noted above, the Board finds the veteran has been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, and on these facts, the 
RO's omission is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005).

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the original rating action on appeal, which makes sense given 
that VCAA was enacted many years after.  However, the Board 
finds that, with respect to this matter, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the claim was fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this regard, as 
indicated above, in the August 2001 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claim.  Moreover, the December 2002 
supplemental statement of the case, as well as the August 
2004, March 2005, and October 2005 supplemental statement of 
the case notified the veteran what was needed to substantiate 
his claim and also identified the evidence that had been 
considered with respect to the claim.  After which, the 
veteran was afforded an opportunity to respond.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  Id.; 
see also ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the RO has not provided any notice to the veteran concerning 
degree of disability or effective date pertaining to the 
disability.  However, as the Board's decision herein denies 
the appellant's claim for service connection for left leg 
disability, no rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained, nor 
does the record present any basis for further developing the 
record to create any additional evidence in connection with 
the claim on appeal. 

Although the veteran's representative contends in the 
February 2006 statement in lieu of a 646 that the veteran 
should be examined by a vascular specialist, the Board finds 
that the VA examination reports dated in March and August 
2005, which will be discussed below, are adequate for 
deciding this issue on appeal.  The representative has not 
provided medical evidence in support of the contention.
 
Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Service connection may be granted for a disability that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303.  Each disability for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In regard to claims of secondary service connection, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that when a service-connected disorder causes an 
increase in disability to a non-service-connected condition, 
such an increase is to be treated as if service connected. In 
such cases, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also, Boyer 
v. West, 12 Vet. App. 142, 144 (1999).

Finally, he maintains that his left leg problem is the result 
of undiagnosed disability sustained as a result of his 
service in Southwest Asia.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2005).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether the weight of 
the evidence supports the claim, or the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim: the appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 

Considering the claim for service connection for a left leg 
disability in light of the above-noted legal authority, the 
Board finds that the claim must be denied because the 
competent evidence establishes that the veteran does not 
currently have left lower extremity disorder that is 
medically related to his periods of military service.  

The veteran has served during two separate periods of active 
duty, as well as in the reserves.  The service medical 
records during his first tour of duty show that he was 
treated for a contusion of the left knee in 1964.  The 
subsequent service medical records are negative for 
subsequent finding of a muscle disorder of the left lower 
extremity.  

The post-service medical records dated between the veteran's 
discharge from his first tour of duty until his entrance in 
his second tour of duty are negative for findings of a left 
lower extremity disorder.  

The service medical records from the veteran's second period 
of active duty are negative for findings of a left lower 
extremity disorder.

The post-service medical evidence dated after the veteran's 
second period of active duty is also negative for findings of 
a muscle disorder of the left lower extremity.  The evidence 
during this time shows that the veteran experienced vascular 
problems of the left leg, manifested by edema.  Social 
Security Administration (SSA) records indicate that the 
veteran had vascular problems, but there is no finding that 
these problems were due to the veteran's military service.

According to a March 2005 VA examination and August 2005 
addendum (via VA e-mail), the examiner opined that the 
veteran's left lower extremity appeared to have vascular 
problems.  The examiner added, however, that there were no 
muscular problems with the left lower extremity and the 
vascular problems were not related to a service connected 
disorder or to a muscular disorder.  In the August 2005 
addendum, the examiner indicated that it was not at least as 
likely service connected.

The post-service medical evidence consisting of medical 
records of various private examiners reflects treatment for 
complaints of leg pain; however, this evidence does not 
reflect any diagnosis, assessment or opinion medically 
relating any current left leg disability, to include any 
muscle disability, as claimed, to military service.  

The March 2005 and August 2005 VA examiner did not diagnose a 
specific leg disability (although the examiner noted the 
veteran's leg complaints).  The Board notes, however, the 
March 2005 VA examiner diagnosed the veteran with apparent 
vascular problems of the left lower extremity.  To the extent 
that the March 2005 VA physician's assessment may constitute 
a valid diagnosis of a left lower extremity disability, the 
Board notes, nonetheless, that the physician rendered a 
medical nexus opinion that weighs against the claim.  With 
respect to etiology, the physician commented that there was 
no evidence of a muscular disorder of the left lower 
extremity, and any vascular problems were not related to 
service or to a service-connected disorder.  Therefore, the 
physician concluded that it was less likely than not related 
to military service.  

The Board finds that the March 2005 and August 2005 VA 
examiner's conclusions constitute probative evidence on the 
question of medical nexus between current leg problems and 
service or a service-connected disorder.  The examiner 
clearly based his opinion on medical examination of the 
veteran, as well as the veteran's documented medical history 
and assertions.  Significantly, this is the only medical 
opinion to directly address the question of medical nexus, 
and neither the veteran nor his representative has presented, 
identified, or alluded to any contrary medical opinion (i.e., 
one that establishes that the veteran has a current left 
lower extremity disability that is medically related to 
service).  In addition, the examiner did not identify an 
undiagnosed illness as the cause of any left leg problems.  
The examiner found no left leg disability other than the 
described vascular problems.  The vascular condition of the 
left leg is a diagnosed condition and, therefore, service 
connection cannot be granted pursuant to 38 C.F.R. §  3.317. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  The Board does not doubt the 
sincerity of the veteran's belief that he has a left leg 
disability as a result of his military service.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Under these circumstances, the claim for service connection 
for a left leg disability must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim for 
service connection for a left leg disability, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a left leg disorder is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


